UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): April 27, 2012 NetSpend Holdings,Inc. (Exact name of registrant as specified in its charter) Delaware 001-34915 20-2306550 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 Brazos Street, Suite1300, Austin, Texas 78701-2582 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (512) 532-8200 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. NetSpend Holdings,Inc. (the “Company”) held its annual meeting of stockholders on April27, 2012 (the “Annual Meeting”). Of the 76,408,600 shares of common stock outstanding and entitled to vote as of the March14, 2012 record date, 43,734,806 shares of common stock were represented in person or by proxy at the Annual Meeting. A summary of the final voting results for each of the three matters voted upon by the stockholders at the Annual Meeting is set forth below. The proposals related to each matter are described in detail in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on March30, 2012. Proposal 1: Election of ClassII Directors The following nominees were elected to serve as classII directors for a term of three years and until their successors are duly elected and qualified: Name of Nominee Votes For Votes Withheld Broker Non-Votes Thomas A. McCullough Daniel M. Schley Alexander R. Castaldi Proposal 2: Approval of the NetSpend Holdings, Inc. 2012 Employee Stock Purchase Plan The NetSpend Holdings,Inc. 2012 Employee Stock Purchase Plan, a copy of which was filed with the Securities and Exchange Commission (the "SEC") as Exhibit10.38 to our Annual Report on Form10-K for the year ended December31, 2011, was approved. Votes For Votes Against Abstentions Broker Non-Votes Proposal 3: Ratification of Appointment of Independent Registered Public Accounting Firm The appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2012 was ratified. Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NETSPEND HOLDINGS,INC. Date: May 2, 2012 By: /s/ George W. Gresham George W. Gresham Chief Financial Officer
